MEMORANDUM**
Dean A. Boettcher appeals his 46-month sentence imposed following his guilty-plea conviction for being a previously convicted felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and conspiracy to commit bank fraud in violation of 18 U.S.C. §§ 371, 1344. We have jurisdiction under 18 U.S.C. § 3742, and we affirm.
Boettcher contends that the district court failed to make findings of fact sufficient to support a two-level enhancement for obstruction of justice. The district court’s finding that Boettcher caused dis*355covery documents to be distributed to others with the intent to intimidate or coerce potential witnesses is not clearly erroneous. See United States v. Jackson, 974 F.2d 104, 105-06 (9th Cir.1992). Because the two people named in the circulated documents were percipient witnesses to the pending weapons indictment, the court correctly applied the adjustment for obstruction of justice. See U.S.S.G. § 3C1.1, comment. (n.4(a)); Jackson, 974 F.2d at 106.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.